Case 1:20-cv-03053-RMB-AMD Document 16-20 Filed 07/13/20 Page 1 of 12 PageID: 306




        EXHIBIT 18
Case 1:20-cv-03053-RMB-AMD Document 16-20 Filed 07/13/20 Page 2 of 12 PageID: 307
Friest v. Luxottica Group S.p.A., Not Reported in Fed. Supp. (2016)
2016 WL 7668453

                                                                 12-16.) 1 Plaintiff, Blane Friest (“Plaintiff”), a New Jersey
                  2016 WL 7668453                                resident, purchased prescription eyeglasses from Defendant
    Only the Westlaw citation is currently available.            LensCrafters at an unspecified location on approximately
             NOT FOR PUBLICATION                                 December 22, 2014. (Id. ¶¶ 11, 18.) Approximately seven
     United States District Court, D. New Jersey.                months later, Plaintiff contacted a New Jersey LensCrafters
                                                                 store and requested his pupillary distance measurement
    Blane FRIEST, individually and on behalf of a                (“PD”) “with respect to the glasses he had previously
   class of similarly situated individuals, Plaintiff,           purchased.” 2 (Id. ¶ 19.) However, “Defendants refused
                            v.                                   to disclose the pupillary distance of the glasses Plaintiff
    LUXOTTICA GROUP S.P.A.; Luxottica USA,                       purchased from Defendants.” (Id. ¶ 20.) 3 As a result, Plaintiff
   LLC; Luxottica Retail North America, Inc.; The                contends, he was “locked in to getting a second pair [of
   United States Shoe Corp. t/a LensCrafters; John               prescription eyeglasses] from LensCrafters rather than being
     Does 1-5; and ABC Corps 6-10, Defendants.                   able to shop for a duplicate pair at another store having lower
                                                                 prices or purchasing a second pair on-line at a substantial
        Civil Action No. 2:16-cv-03327-SDW-LDW                   discount.” (Id. ¶ 52.) Plaintiff, however, neither specifies
                              |                                  whether he was ever examined at LensCrafters, whether
                     Filed 12/16/2016                            he purchased a second pair of prescription eyeglasses from
                                                                 LensCrafters, nor whether he purchased or attempted to
Attorneys and Law Firms
                                                                 purchase a second pair of prescription eyeglasses at another
Bruce Heller Nagel, Randee M. Matloff, Nagel Rice, LLP,          store or online. (See Compl.)
Roseland, NJ, for Plaintiff.
                                                                 Plaintiff further contends that Defendants' refusal to disclose
Steven P. Benenson, Porzio, Bromberg & Newman, PC,               Plaintiff's PD was part of a “policy whereby [Defendants]
Morristown, NJ, for Defendants.                                  refuse to disclose ... [PDs] to their customers, ... so as to
                                                                 prevent their customers from using that measurement to
                                                                 obtain glasses from other retailers.” (Id. ¶ 47.) In addition,
                         OPINION                                 Plaintiff claims that Defendants' advertising practices are
                                                                 problematic.
WIGENTON, District Judge.
                                                                  *2 First, Plaintiff contends that Defendants advertise eye
 *1 Before this Court is the Motion to Dismiss, pursuant
                                                                 examinations online and that those advertisements “fail
to Federal Rule of Civil Procedure 12(b)(6), of Defendants
                                                                 to reveal or warn that Defendants' policy is to refuse
Luxottica Group S.p.A.; Luxottica USA, LLC; Luxottica
                                                                 to disclose, to the consumer, the pupillary distance of
Retail North America, Inc.; and The United States
                                                                 the eyeglasses the consumer purchases.” (Id. ¶¶ 55-58.)
Shoe Corp. t/a LensCrafters (“LensCrafters”) (collectively
                                                                 According to Plaintiff, this advertisement is misleading
“Defendants”). This Court has jurisdiction over this matter
                                                                 because it “discloses the pupillary distance of the customer
pursuant to 28 U.S.C. § 1332. Venue is proper in this District
                                                                 in the video advertisement.” (Id. ¶ 56.) Importantly, Plaintiff
pursuant to 28 U.S.C. § 1391(b).
                                                                 does not contend that he actually saw this advertisement at
                                                                 any point.
This Court, having considered the parties' submissions,
decides this matter without oral argument pursuant to Federal
                                                                 Second, Plaintiff claims that the LensCrafters website
Rule of Civil Procedure 78. For the reasons stated below,
                                                                 advertises eye examinations but does not clearly state that
Defendants' Motion is GRANTED.
                                                                 the examinations are performed by independent doctors of
                                                                 optometry. (Compl. ¶¶ 65-68.) Specifically, Plaintiff contends
I. FACTUAL HISTORY                                               that the main page of the LensCrafters website contains a
Defendants are four companies, one of which, LensCrafters,       link for scheduling eye exams. (Id. ¶¶ 66-67.) Once the user
operates 888 retail prescription eyewear stores throughout the   clicks that link, he or she must select a LensCrafters store
United States, including thirty in New Jersey. (Compl. ¶¶        location and is also prompted to “Please call to schedule
                                                                 an exam.” (Id. ¶ 67.) Finally, if the user selects a location


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            1
Case 1:20-cv-03053-RMB-AMD Document 16-20 Filed 07/13/20 Page 3 of 12 PageID: 308
Friest v. Luxottica Group S.p.A., Not Reported in Fed. Supp. (2016)
2016 WL 7668453

for an exam, he or she is directed to a third page where
the customer is provided with notice that his or her exam              A. Federal Rule of Civil Procedure 12(b)(6)
will be performed by an independent doctor of optometry.            The adequacy of pleadings is governed by Fed. R. Civ. P. 8(a)
(Id. ¶ 68.) Plaintiff does not specify whether he used this         (2), which requires that a complaint allege “a short and plain
website to schedule an eye exam at LensCrafters; whether he         statement of the claim showing that the pleader is entitled
was examined at LensCrafters; and, if he was examined at            to relief.” Fed. R. Civ. P. 8(a)(2). This Rule “requires more
LensCrafters, whether that examination was performed by an          than labels and conclusions, and a formulaic recitation of the
independent doctor of optometry. (See Compl.)                       elements of a cause of action will not do. Factual allegations
                                                                    must be enough to raise a right to relief above the speculative
Finally, Plaintiff claims that the LensCrafters website includes    level[.]” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555
a list of fees for services performed by optometrists. (Compl.      (2007) (internal citations omitted); see also Phillips v. Cty. of
¶ 73.) That list, allegedly, includes fees for fittings and         Allegheny, 515 F.3d 224, 231 (3d Cir. 2008) (stating that Rule
eyeglass exams, even though those services are performed            8 “requires a ‘showing,’ rather than a blanket assertion, of an
by ophthalmic technicians rather than optometrists. (Id. ¶¶         entitlement to relief”).
72-73.) Accordingly, Plaintiff contends, “he has been lead
[sic] to believe that he was being serviced by an optometrist        *3 In considering a motion to dismiss under Fed. R. Civ.
for services that were actually performed by an ophthalmic          P. 12(b)(6), a court must “accept all factual allegations as
dispenser or technician.” (Compl. ¶ 78.) What Plaintiff does        true, construe the complaint in the light most favorable to
not state is whether he ever saw the list of fees or whether he     the plaintiff, and determine whether, under any reasonable
had an eye exam performed at LensCrafters. (See Compl.)             reading of the complaint, the plaintiff may be entitled to
                                                                    relief.” Phillips, 515 F.3d at 231 (quoting Pinker v. Roche
Plaintiff now claims that, as a result of Defendants'               Holdings Ltd., 292 F.3d 361, 374 n.7 (3d Cir. 2002)) (internal
refusal to provide Plaintiff's PD, Defendants' policy of            quotation marks omitted). However, “the tenet that a court
refusing to provide PD measurements to customers, and               must accept as true all of the allegations contained in a
Defendants' advertising practices; Defendants are liable for        complaint is inapplicable to legal conclusions. Threadbare
violation of the New Jersey Consumer Fraud Act, N.J.                recitals of the elements of a cause of action, supported by mere
Stat. Ann. (“N.J.S.A.”) § 56:8–1 et seq. (Counts I-III);            conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556
the Truth–in–Consumer Contract, Warranty, and Notice Act            U.S. 662, 678 (2009). Determining whether the allegations
(“TCCWNA”), N.J.S.A. §§ 56:12–14 to 12–18 (Count IV);               in a complaint are “plausible” is “a context-specific task that
and the New Jersey Antitrust Act, N.J.S.A. §§ 56:9–3 and            requires the reviewing court to draw on its judicial experience
56:9–4 (Counts V-VI).                                               and common sense.” Iqbal, 556 U.S. at 679. If the “well-
                                                                    pleaded facts do not permit the court to infer more than the
                                                                    mere possibility of misconduct,” the complaint should be
II. PROCEDURAL HISTORY                                              dismissed for failing to “show[ ] that the pleader is entitled to
On April 22, 2016, Plaintiff filed his Complaint in the             relief” as required by Rule 8(a)(2). Id.
Superior Court of New Jersey, Law Division, Essex County;
on behalf of himself and all others similarly situated. (Dkt.
No. 1.) Defendants Luxottica Retail North America, Inc.,            IV. DISCUSSION
and Luxottica Group S.p.A. subsequently removed the action
                                                                      A. Violation of the New Jersey Consumer Fraud Act
to this Court on June 8, 2016. (Id.) On June 29, 2016,
                                                                    In Counts I-III of the Complaint, Plaintiff contends
Defendants filed the Motion to Dismiss now before this Court.
                                                                    Defendants violated the New Jersey Consumer Fraud
(Dkt. No. 7; see Defs.' Br. Supp. Mot. Dismiss (“Defs.' Br.
                                                                    Act (“CFA”), N.J.S.A. § 56:8-1, et seq., through
Supp.”).) Plaintiff subsequently filed its brief in opposition to
                                                                    violations of an underlying New Jersey regulation which
Defendants' Motion in this matter on August 1, 2016. (Dkt.
                                                                    governs training, licensing, and professional practice for
No. 12; see Pl.'s Br. Opp. Mot. Dismiss (“Pl.'s Br. Opp.”).)
Defendants filed their brief in reply on August 26, 2016. (Dkt.     ophthalmic dispensers and ophthalmic technicians. 4 See
No. 17.)                                                            N.J. Admin. Code (“N.J.A.C.”) §§ 13:33-1.1, et seq. (the
                                                                    “Ophthalmic Dispenser Regulation”) (Compl. ¶¶ 35-79.)
                                                                    Before considering whether the Complaint sufficiently
III. LEGAL STANDARD                                                 alleges facts to support the necessary elements of these


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               2
Case 1:20-cv-03053-RMB-AMD Document 16-20 Filed 07/13/20 Page 4 of 12 PageID: 309
Friest v. Luxottica Group S.p.A., Not Reported in Fed. Supp. (2016)
2016 WL 7668453

CFA claims, this Court first considers whether Defendants                      all relevant statutes and rules are
are exempt from liability under the learned professionals                      observed and complied with in their
exemption to the CFA.                                                          establishments.

Under the learned professionals exemption to the CFA,
“members of ‘learned professions,’ including those who             N.J.A.C. § 13:33-5.4 (emphasis added). Accordingly, the
occupy a ‘semi-professional status,’ engage in ‘an activity        testing and licensing requirements under the regulations
beyond the pale of the [CFA].’ ” Plemmons v. Blue Chip             which would potentially make ophthalmic dispensers and
Ins. Servs., Inc., 904 A.2d 825, 833 (N.J. Super. Ct. App.         technicians exempt from CFA liability do not appear to apply
Div. 2006) (quoting Macedo v. Dello Russo, 840 A.2d 238,           to Defendants except insofar as Defendants must ensure their
242 (N.J. 2004) (holding that physicians providing services        employees comply with those requirements. Id. Although
are exempt from CFA liability)); Vort v. Hollander, 607            the parties have not addressed whether Defendants have
A.2d 1339, 1342 (N.J. Super. Ct. App. Div. 1992) (holding          testing and licensing requirements of their own, it appears
that attorneys providing services are exempt from CFA              that Defendants are potentially subject to CFA liability like
liability). In Plemmons, for example, the Superior Court           the financial institutions and insurance companies discussed
of New Jersey, Appellate Division, held that “an insurance         in Plemmons, 904 A.2d at 833. Therefore, on the record
broker is a semi-professional, who is subject to testing,          before this Court, it would be inappropriate to hold that
licensing and regulation under other statutory provisions, and     Defendants are learned professionals exempt from CFA
therefore is excluded from liability under the CFA for the         liability. Accordingly, this Court considers the sufficiency of
performance of brokerage services.” Plemmons, 904 A.2d at          the factual allegations underlying Plaintiff's CFA claims.
828. However, the Plemmons Court also noted that while
insurance brokers may fall under the learned professionals
exemption, “financial institutions and insurance companies
                                                                                i. Count I-N.J.A.C. § 13:33-5.1(d)
that sell insurance policies ‘as goods and services that are
marketed to consumers’ are subject to the CFA.” Id. at 833         In order to sufficiently state a claim for violation of the
(first citing Neveroski v. Blair, 358 A.2d 473, 480 (N.J. Super.   CFA, a plaintiff must allege “1) unlawful conduct by [the]
Ct. App. Div. 1976); then citing Laufer v. U.S. Life Ins. Co.      defendant; 2) an ascertainable loss by [the] plaintiff; and 3)
in N.Y., 896 A.2d 1101 (N.J. Super. Ct. App. Div. 2006); then      a causal relationship between the unlawful conduct and the
citing Varacallo v. Mass. Mut. Life Ins. Co., 752 A.2d 807         ascertainable loss.” Bosland v. Warnock Dodge, Inc., 964
(N.J. Super. Ct. App. Div. 2000)).                                 A.2d 741, 749 (N.J. 2009). “Unlawful practices fall into
                                                                   three general categories: affirmative acts, knowing omissions,
According to Defendants, they are exempt from CFA liability        and regulation violations.” Frederico v. Home Depot, 507
because “[o]pthalmic dispensers and technicians must meet          F.3d 188, 202 (3d Cir. 2007) (quoting Cox v. Sears Roebuck
certain educational requirements and pass a technical              & Co., 647 A.2d 454, 462 (N.J. 1994) (internal quotation
examination given by the State Board in order to obtain            marks omitted). In Count I, Plaintiff alleges Defendants are
licensure.” (Defs.' Br. Reply at 5.) However, Defendants           liable under the CFA for a regulatory violation. (Compl. ¶¶
are companies that employ ophthalmic dispensers and                35-53.) Specifically, Plaintiff contends that by refusing to
ophthalmic technicians. 5 6 Although Defendants attempt to         provide Plaintiff with his PD, Defendants violated N.J.A.C. §
lump themselves in with individual ophthalmic dispensers           13:33-5.1(d) which provides, in relevant part:
and technicians as learned professionals, the Ophthalmic
Dispenser Regulation, which Plaintiff contends Defendants
violated, draws a distinction:                                                 (d) If a patient requests that a
                                                                               licensed ophthalmic dispenser release
                                                                               an original prescription, the licensed
              *4 (a) The employers of all                                      ophthalmic dispenser shall release to
             ophthalmic dispensers, ophthalmic                                 the patient, without charge, the original
             technicians, apprentices and persons                              prescription maintained as part of
             working under temporary permits,
             shall be responsible to ensure that


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            3
Case 1:20-cv-03053-RMB-AMD Document 16-20 Filed 07/13/20 Page 5 of 12 PageID: 310
Friest v. Luxottica Group S.p.A., Not Reported in Fed. Supp. (2016)
2016 WL 7668453

             the licensed ophthalmic dispenser's
             records pursuant to (a) above.                           (b) In order to insure the proper fabrication of lenses and
                                                                      eyewear, the following information must be obtained from
                                                                      the refractionist:

In contrast, Defendants argue that Count I must be dismissed             1. Complete prescription, including sphere, cylinder,
because N.J.A.C. § 13:33-5.1(d) does not require Defendants              axis, prism/base and add;
to release PD measurements and because Plaintiff has
not sufficiently alleged that Defendants' refusal to release             2. The ophthalmic dispenser must measure and/or
Plaintiff's PD measurement caused Plaintiff to suffer an                 specify the following:
ascertainable loss. (See Def.'s Br. Supp. at 15-20, 25-28.) This
Court considers each of these arguments in turn.                           i. Eye size, bridge size, temple length, frame shape and
                                                                           style, patient pupillary distance, optical centers and,
 *5 It is undisputed that as part of record keeping                        if applicable, bifocal type, segment height and base
requirements for ophthalmic dispensers under N.J.A.C.                      curve;
§ 13:33-5.1, dispensers must maintain all “original
                                                                         3. Upon completion of the fabrication of such corrective
prescriptions” they fill and also must release those
                                                                         lenses and prior to dispensing within the State of
prescriptions to eye-care customers upon request. See
                                                                         New Jersey, the lenses or finished eyeglasses shall be
N.J.A.C. §§ 13:33-5.1(a), (d). Moreover, in addition to the
                                                                         verified to insure the accuracy of the prescription, the
original prescriptions, ophthalmic dispensers must maintain:
                                                                         sphere, cylinder, axis, prism/base, add, patient pupillary
  2. All data required in the preparation and dispensing of              distance, segment height, frame size, eye size, bridge
  eyeglasses:                                                            size and temple length. In addition, the eyewear must
                                                                         be adjusted for fit and verified for compliance with the
     i. Frames, such as eye size, bridge size and temple length;         standards, set forth in (a) above.
     and
                                                                    N.J.A.C. § 13:33-5.2(b). Of note in Section 5(b) is the fact
     ii. Lenses, such as sphere, cylinder, axis, prism base,        that while a “[c]omplete prescription” includes a patient's
     add, patient pupillary distance (P.D.), eyeglass pupillary     “cylinder, axis, prism/base and add” measurements, the
     distance (P.S.) and height of segment (Seg) if multifocal,     patient's PD is not included in that list. Id. § 13:33-5.2(b)1.
     base curve, frame size, eye size, bridge size and temple       In addition, the ophthalmic dispenser, as opposed to a doctor
     length;                                                        of optometry, “must measure and/or specify” the patient's
                                                                    PD. Id. § 13:33-5.2(b)2. This latter point, that the ophthalmic
N.J.A.C. § 13:33-5.1(a)2. As a result, Plaintiff contends, he       dispenser measures the patient's PD, is consistent with
is entitled to the release of his PD measurement. (Pl.'s Br.        Section 5.5(b) of the regulation which includes measuring a
Opp. at 14-18.) In contrast, Defendants argue that although         patient's PD as “within the scope of practice of a licensed
they are required to maintain original prescriptions they fill as   ophthalmic dispenser.” Id. § 13:33-5.5(b). In contrast, an
well as PD measurements they use in dispensing eyeglasses,          ophthalmic dispenser may not write a prescription: “A
the regulation does not require that the PD measurement             licensed ophthalmic dispenser may prepare and dispense to
be included in the prescription itself. (Defs.' Br. Supp. at        the intended wearer lenses, spectacles, eyeglasses ... only
15-20.) As a result, Defendants contend, the regulation does        if those preparations are based on a written prescription
not require release of a patient's PD measurement. (Id.) This       from a licensed physician or licensed optometrist.” Id. §
Court agrees.                                                       13:33-5.5(a) (emphasis added). In other words, under the
                                                                    Ophthalmic Dispenser Regulation, ophthalmic dispensers
Although N.J.A.C. § 13:33-5.1(d) entitles the patient to the        measure their patient's PD but do not write the patient's
“original prescription” the ophthalmic dispenser filled in          prescription. In contrast, the licensed physician or licensed
dispensing the patient's prescription eyeglasses, Section 5.1       optometrist writes the patient's prescription but nothing in the
does not define “original prescription.” However, Section           Ophthalmic Dispenser Regulation requires the patient's PD to
5.2(b) states:                                                      be included in the prescription. Moreover, this understanding
                                                                    is consistent with guidance from the New Jersey State Board
                                                                    of Optometrists, explaining that because “[PD] measurements



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              4
Case 1:20-cv-03053-RMB-AMD Document 16-20 Filed 07/13/20 Page 6 of 12 PageID: 311
Friest v. Luxottica Group S.p.A., Not Reported in Fed. Supp. (2016)
2016 WL 7668453

must be made relative to the eyeglass frame selected.... the        a causal nexus with the particularity required by Rule 9(b);
patient must be measured by the seller and/or dispenser of          that is, the plaintiff must allege facts that connect defendant's
the eyeglass frame.” See NEW JERSEY STATE BOARD                     alleged unlawful conduct and plaintiff's ascertainable loss.”)
OF OPTOMETRISTS REGULAR SESSION MINUTES,                            In addition, Plaintiff's vague assertion that he was “locked
December 21, 2011 (Dkt. No. 7-3).                                   in to getting a second pair” of prescription eyeglasses from
                                                                    Defendants does not sufficiently state a plausible claim that
 *6 In light of these considerations, the Ophthalmic                he suffered a quantifiable or measureable loss. The loss is
Dispenser Regulation does not require a patient's PD                hypothetical without any supporting allegation that Plaintiff
measurement to be included in the patient's prescription.           tried and was unable to purchase glasses at a lower price
In turn, although Plaintiff may be entitled to his “original        without Defendants releasing his PD. Accordingly, for these
prescription” under N.J.A.C. § 13:33-5.1(d), Defendants'            additional reasons, Count I is dismissed.
refusal to provide Plaintiff's PD measurement does not itself
violate N.J.A.C. § 13:33-5.1. On this basis alone, Count I must
be dismissed. However, even if Plaintiff was entitled to his PD
                                                                                ii. Count II-N.J.A.C. § 13:33-7.1(a)
measurement under the Ophthalmic Dispenser Regulation,
Count I must be dismissed for the additional reason that the        In Count II of the Complaint, as in Count I, Plaintiff alleges
Complaint fails to sufficiently allege an ascertainable loss        Defendants violated the CFA by acting in violation of the
caused by the purported violation.                                  Ophthalmic Dispenser Regulation. (Compl. ¶¶ 54-63.) In this
                                                                    instance, Plaintiff contends Defendants' website includes an
As discussed above, in order to plead a CFA claim, a                advertisement which “discloses the [PD] of the customer in
plaintiff must sufficiently allege that a defendant's unlawful      the video advertisement.” (Id. ¶ 56.) According to Plaintiff,
conduct caused the plaintiff to suffer an ascertainable loss. See   this advertisement violates N.J.A.C. 13:33-7.1(a) which
Hoffman v. Hampshire Labs, Inc., 405 N.J. Super. 105, 113           provides:
(App. Div. 2009). “An ascertainable loss under the CFA is
one that is ‘quantifiable or measurable,’ not ‘hypothetical or
illusory.’ ” D'Agostino v. Maldonado, 78 A.3d 527, 537 (N.J.                     (a)    An      ophthalmic      dispenser
2013) (quoting Thiedemann v. Mercedes–Benz USA, L.L.C.,                             or ophthalmic technician may
872 A.2d 783 (2005)); see also Jecas v. D & R Boats, Inc.,                          advertise provided that the
No. A-3020-10T4, 2012 WL 4328323, at *4 (N.J. Super.                                advertisement does not mislead or
Ct. App. Div. Sept. 24, 2012) (“Examples include an out-of-                         deceive the public or discredit
pocket loss, the replacement cost of a defective product, or a                      others in the eye care field.
demonstrable loss in value.”)

In Count I, Plaintiff alleged that as a result of Defendants'
                                                                     *7 As a result of this alleged violation, as in Count I,
refusal to disclose his PD, “he was locked in to getting a
                                                                    Plaintiff alleges he was “locked in to getting a second
second pair [of prescription eyeglasses] from LensCrafters
                                                                    pair of eyeglasses from LensCrafters” at a higher price
rather than being able to shop for a duplicate pair at another
                                                                    than he could have gotten at a competing retailer. (Compl.
store having lower prices or purchasing a second pair on-line
                                                                    ¶ 62.) In arguing for dismissal of Count II, Defendants
at a substantial discount.” (Compl. ¶ 52.) However, Plaintiff
                                                                    contend that the Complaint does not sufficiently allege an
does not allege that he actually bought a second pair of glasses
                                                                    ascertainable loss caused by Defendants' purported violation
at LensCrafters. (See Compl.) Nor does Plaintiff allege that
he purchased or attempted to purchase a second pair of              of N.J.A.C. § 13:33-7.1(a). 7 (See Def.'s Br. Supp. at 21,
eyeglasses at another retailer and that the cost of those glasses   25-27.) Because the claimed loss is essentially identical to
was somehow greater because Defendants did not disclose             that claimed in Count I, Plaintiff has failed to sufficiently
his PD measurement. (Id.) Without more, it is unclear how           allege an ascertainable loss for those reasons discussed in
Defendants' refusal to provide Plaintiff's PD caused him to         Section IV.A.i., supra. Furthermore, Count II fails for the
suffer any loss. See Annecharico v. Raymour & Flanigan,             additional reason that Plaintiff has not sufficiently alleged
No. CV 16-1652(FLW), 2016 WL 7015615, at *8 (D.N.J.                 that the advertisement caused Plaintiff's purported loss. See
Nov. 30, 2016) (“[T]he plaintiff must plead facts establishing      Thiedemann, 872 A.2d at 791 (“The limiting nature of the



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               5
Case 1:20-cv-03053-RMB-AMD Document 16-20 Filed 07/13/20 Page 7 of 12 PageID: 312
Friest v. Luxottica Group S.p.A., Not Reported in Fed. Supp. (2016)
2016 WL 7668453

requirement allows a private cause of action only to those                       independent doctor of optometry or
who can demonstrate a loss attributable to conduct made                          ophthalmologist.
unlawful by the CFA.”) (citing Meshinsky v. Nichols Yacht
Sales, Inc., 541 A.2d 1063, 1067 (N.J. 1988)) (citations
omitted). The Complaint does not allege Plaintiff saw the           However, the Complaint does not specify whether Plaintiff
advertisement before purchasing prescription glasses from           used the LensCrafters website to schedule an eye exam at
Defendants. (See Compl.) Without such a factual allegation,         LensCrafters; whether he was examined at LensCrafters; and
it is unclear how Defendants' advertisement had any bearing         if he was examined at LensCrafters, whether an independent
on Plaintiff's decision to purchase glasses from Defendants.        doctor of optometry performed the exam. (See Compl.)
Accordingly, Count II is dismissed.                                 Moreover, the Complaint does not appear to allege that
                                                                    Plaintiff suffered any loss as a result of Defendants purported
                                                                    failure to clearly provide an independent optometrist notice.
     iii. Count III-N.J.A.C. §§ 13:33-7.1(f) and 7.2(c)             Accordingly, insofar as Count III is premised on Defendant's
                                                                    violation of N.J.A.C. § 13:33-7.1(f), it fails to sufficiently
In Count III of the Complaint, as in Counts I and II, Plaintiff     state a claim under the CFA.
alleges Defendants violated the CFA by acting in violation
of the Ophthalmic Dispenser Regulation. (Compl. ¶¶ 65-79.)           *8 With regard to Plaintiff's second claim in Count
However, in Count III Plaintiff contends Defendants' conduct        III, Plaintiff contends that the LensCrafters website
violated two provisions of the regulation. (Id.) First,             violates N.J.A.C. § 13:33-7.2(c) by suggesting that
Plaintiff claims that the LensCrafters website advertises eye       ophthalmic dispensers or technicians are “qualified to give
examinations but does not clearly state that the examinations       professional advice concerning eye care or perform eye
are performed by independent doctors of optometry (an               examinations.” (Compl. ¶ 74.) Specifically, the website
“independent optometrist notice”), in violation of N.J.A.C.         includes a list of fees for services performed by optometrists,
§ 13:33-7.1(f) (Id. ¶¶ 65-71.) Second, Plaintiff alleges that       including eyeglass exams, when those services are actually
the LensCrafters website includes a list of fees for services       performed by ophthalmic technicians. (Id. ¶¶ 72-73.)
purportedly performed by optometrists when those services           Accordingly, Plaintiff contends, “he has been lead [sic] to
are actually performed by ophthalmic technicians. (Id. ¶¶           believe that he was being serviced by an optometrist for
72-73.) By posting this list of fees, Plaintiff contends,           services that were actually performed by an ophthalmic
Defendants violated N.J.A.C. § 13:33-7.2(c). This Court             dispenser or technician.” (Compl. ¶ 78.) The Complaint does
considers both of these claims in turn.                             not, however, state that Plaintiff saw this list of fees before
                                                                    purchasing any services at LensCrafters. (See Compl.) Nor
With regard to Plaintiff's first claim in Count III, Plaintiff      does the Complaint state that he actually had an eye exam at
contends that although the main page of the LensCrafters            LensCrafters. (Id.) Finally, the Complaint does not allege that
website contains a link for scheduling eye exams, it is not         the results of such an eye exam were somehow of a lesser
until the user clicks that link and selects a LensCrafters store    value than what he was promised. (Id.) Although Plaintiff
location, that he or she is directed to a third page where the      contends that Defendants misrepresented the qualifications of
customer is provided with notice that his or her exam will be       those performing eye exams he alleges neither an “out-of-
performed by an independent doctor of optometry. (Compl. ¶¶         pocket loss [n]or a ... loss in value.” See Thiedemann, 872
65-68.) According to Plaintiff, by failing to notify the website    A.2d at 792–93. Accordingly, insofar as Count III is premised
user on the initial website page that his or her eye exam will be   on a violation of N.J.A.C. § 13:33-7.2(c), Plaintiff has failed
with an independent doctor of optometry, Defendants violated        to sufficiently allege that he suffered an ascertainable loss
N.J.A.C. § 13:33-7.1(f), which provides:                            caused by Defendants' conduct.


                                                                       B. Count IV-Violation of the TCCWNA
             (f) Licensees may advertise eye
                                                                    In Count IV of the Complaint, Plaintiff contends Defendants'
             examinations provided they state that
                                                                    website violates Section 15 of the TCCWNA by “(a) fail[ing]
             the examination is performed by an
                                                                    to clearly indicate that the P.D. is not provided to customers
                                                                    upon request and (2) [sic] ... fail[ing] to clearly state that the



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                6
Case 1:20-cv-03053-RMB-AMD Document 16-20 Filed 07/13/20 Page 8 of 12 PageID: 313
Friest v. Luxottica Group S.p.A., Not Reported in Fed. Supp. (2016)
2016 WL 7668453

optometrists who work out of LensCrafters in New Jersey
                                                                  N.J.S.A. § 56:12-17 (emphasis added). Therefore, to pursue
are not independent optometrists....” 8 (Compl. ¶ 83.) The
                                                                  a claim under the TCCWNA, Plaintiff must be an aggrieved
TCCWNA, which the New Jersey legislature enacted in
                                                                  consumer. (Id.)
1981, “was designed to address the inclusion of provisions
in consumer contracts, warranties, notices, and signs that
                                                                  In light of these requirements, Plaintiff alleges that by “(a)
violate consumer rights.” Shelton v. Restaurant.com, Inc.,
                                                                  fail[ing] to clearly indicate that the P.D. is not provided to
214 N.J. 419, 431 (2013) (citing Statement to Assembly
                                                                  customers upon request and (2) [sic] ... fail[ing] to clearly
Bill No. 1660 (May 1, 1980) (“Sponsor's Statement”)).
                                                                  state that the optometrists who work out of LensCrafters
However, the “TCCWNA does not establish consumer rights
                                                                  in New Jersey are not [sic] independent optometrists ...,”
or seller responsibilities. Rather, the statute bolsters rights
                                                                  Defendants have violated the CFA and N.J.A.C. §§ 13:33-5.1,
and responsibilities established by other laws.” Watkins v.
                                                                  7.1(a), 7.1(f), and 7.2. (Compl. ¶¶ 83-84.) Furthermore,
DineEquity, Inc., 591 Fed.Appx. 132, 134–35 (3d Cir. 2014).
                                                                  Plaintiff contends that these violations are predicate acts
Therefore, to state a claim under Section 15 of the TCCWNA,
                                                                  through which Defendants violated Section 15 of the
the Complaint must sufficiently allege that “(1) [Plaintiff] is
                                                                  TCCWNA. (Compl. ¶¶ 80-85.) However, as Plaintiff has
a consumer; (2) [Defendants are] seller[s]; (3) ‘[Defendants]
                                                                  not sufficiently alleged that this conduct violates the CFA,
offer[ ] a consumer contract’ or give[ ] or display[ ] any
                                                                  this Court need only consider whether the alleged violations
written notice, or sign; and (4) the contract, notice or sign
                                                                  of the Ophthalmic Dispenser Regulation can support his
includes a provision that ‘violate[s] any legal right of a
                                                                  claims under the TCCWNA. See Section IV.A., supra; see
consumer’ or responsibility of a seller.” Id. at 135 (citing
                                                                  also, e.g., Wilson v. Kia Motors Am., Inc., No. CIV.A.
Bosland, 396 N.J. Super. at 278).
                                                                  13-1069, 2015 WL 3903540, at *5 (D.N.J. June 25, 2015),
                                                                  appeal dismissed (Nov. 18, 2015) (holding that because “[the
Furthermore, in addition to the requirements outlined in
                                                                  p]laintiff cannot establish a violation of a ‘clearly established
Section 15, Section 17 of the TCCWNA states:
                                                                  legal right’ under the CFA ... [the plaintiff] therefore cannot,
                                                                  by proxy, establish a violation of the TCCWNA.”) Moreover,
                                                                  because this Court has determined that Defendants were
            Any person who violates the                           not required under the Ophthalmic Dispenser Regulation to
            provisions of this act shall be liable                release Plaintiff's PD, this Court need not address in detail
            to the aggrieved consumer for a civil                 why Defendants' failure to “indicate that the P.D. is not
            penalty of not less than $100.00 or                   provided to customers upon request” does not provide a
            for actual damages, or both at the                    basis for a TCCWNA claim. Neither Plaintiff's Complaint nor
            election of the consumer, together                    his brief in opposition have identified any authority under
            with reasonable attorney's fees and                   which Defendants would be required to provide such notice.
            court costs. This may be recoverable                  Therefore, this Court must determine whether Plaintiff has
            by the consumer in a civil action                     sufficiently stated a TCCWNA claim insofar as he alleges
            in a court of competent jurisdiction                  Defendants violated N.J.A.C. §§ 13:33-5.1, 7.1(a), 7.1(f), and
            or as part of a counterclaim by the                   7.2 by failing to clearly provide an independent optometrists
            consumer against the seller, lessor,                  notice. This analysis is limited further by the fact that,
            creditor, lender or bailee or assignee                of these provisions, only N.J.A.C. § 13:33-7.1(f) addresses
            of any of the aforesaid, who aggrieved                independent optometrist notices.
            him. A consumer also shall have the
            right to petition the court to terminate a             *9 Although Defendants apparently concede that Plaintiff
            contract which violates the provisions                is a “consumer,” that they are “seller[s],” and that the
            of section 2 of this act 1 and the court              LensCrafters website constitutes a “written notice” or “sign,”
            in its discretion may void the contract.              Defendants argue that Count IV fails, nonetheless, because,
                                                                  inter alia, the Complaint does not allege that Plaintiff had
                                                                  an eye examination at a New Jersey LensCrafters location
                                                                  or that such an examination was not performed by an
                                                                  independent optometrist. (Defs.' Br. Reply. At 13.) In other



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              7
Case 1:20-cv-03053-RMB-AMD Document 16-20 Filed 07/13/20 Page 9 of 12 PageID: 314
Friest v. Luxottica Group S.p.A., Not Reported in Fed. Supp. (2016)
2016 WL 7668453

words, Defendants argue that Plaintiff is not an aggrieved       Plaintiff suffered the effects of a TCCWNA violation, such
consumer under the TCCWNA.                                       that he is an aggrieved consumer.

As discussed above, Section 17 of the TCCWNA provides,           Although Plaintiff contends that Defendants violated the
in relevant part, that “Any person who violates the provisions   TCCWNA by failing to clearly indicate that eye examinations
of this act shall be liable to the aggrieved consumer for        would be performed by independent optometrists, the
a civil penalty of not less than $100.00 or for actual           Complaint does not allege that Plaintiff ever visited
damages, or both at the election of the consumer, together       Defendants' website. How Plaintiff could have suffered the
with reasonable attorney's fees and court costs.” (emphasis      effects of Defendants' failure to provide such notice on their
added). However, the TCCWNA does not define the term             website is unclear. Nor could Plaintiff have been aggrieved
“aggrieved consumer.” See N.J.S.A. § 56:12-14, et seq. Nor       by such a failure without having actually had an eye exam at
is the term “aggrieved consumer,” as used in the TCCWNA,         LensCrafters. As a result, the Complaint fails to sufficiently
unambiguous on its face. Therefore, this Court must look to      allege that Plaintiff is an aggrieved consumer under the
other sources in order to determine the term's definition. See   TCCWNA. Therefore, Dismissal of Count IV is warranted.
McGarvey v. Penske Auto Grp., Inc., 486 Fed.Appx. 276, 280
(3d Cir. 2012) (“If the language of the statute is ambiguous,     *10 Furthermore, Defendants argue that dismissal of Count
courts may look to the statute's history, policy, purpose, and   IV is warranted for the additional reason that the TCCWNA
other extrinsic aids to ascertain statutory intent.” (quoting    only applies to illegal provisions included in covered writings
Liberty Lincoln–Mercury, Inc. v. Ford Motor Co., 676 F.3d        and that omissions, such as the failure to provide an
318, 324 (3d Cir. 2012) (internal quotation marks omitted))).    independent optometrist notice, is not actionable under the
                                                                 TCCWNA. (Defs.' Br. Supp. at 29-30.) This argument is
In Wegner v. Bob's Discount Furniture, LLC, U.S. District        based on the plain wording of Section 15 of the TCCWNA
Judge Peter Sheridan held that an “aggrieved consumer”           which provides, in relevant part, that “[n]o seller ... shall ...
under the TCCWNA “is one who is suffering the effects of a       give or display any written consumer warranty, notice or
violation.” 3:14-cv-07707-PGS-LHG, Dkt. No. 73, Tr. 16:7-8       sign ... which includes any provision that violates any clearly
(D.N.J. Feb. 29, 2016); see also Cameron v. Monkey Joe's         established legal right of a consumer or responsibility of a
Big Nut Co., 2008 N.J. Super. Unpub. LEXIS 3061 (Law Div.        seller....” N.J.S.A. § 56:12-15. In response, Plaintiff argues
Aug. 4, 2008) (“The Act does not define the term ‘aggrieved,’    that omissions are, in fact, actionable under the TCCWNA.
but logically it would refer to one suffering the effect of a    (Pl.'s Br. Opp. at 25-28.) This Court disagrees.
violation of the Act.”). This definition is in line with the
definition of “aggrieved party” in Black's Law Dictionary:       In Watkins v. DineEquity, Inc., the Third Circuit Court of
“A party entitled to a remedy; esp., a party whose personal,     Appeals held that an omission was not actionable under the
pecuniary, or property rights have been adversely affected by    TCCWNA. 591 Fed.Appx. at 136. In Watkins, the defendants
another person's actions or by a court's decree or judgment.”    provided patrons at defendants' restaurants with menus that
PARTY, Black's Law Dictionary (10th ed. 2014). In addition,      listed, but did not provide the prices of, “soda, beer, mixed
this definition is supported by the legislative history of       drinks, wine, coffee, and ... other beverages.” Id. at 133.
the TCCWNA. The Sponsor's Statement to the TCCWNA                (internal quotation marks and citation omitted.) The predicate
shows a concern with illegal or unenforceable terms that,        act, which the plaintiff-consumer alleged in support of her
through “their very inclusion in a contract, warranty, notice,   TCCWNA claim was violation of the following provision of
or sign deceive[ ] a consumer into thinking that they are        the CFA:
enforceable....” Sponsor's Statement (emphasis added); see
also Walters v. Dream Cars Nat., LLC, No. BER-L-9571-14,
2016 WL 890783, at *6 (N.J. Super. L. Mar. 7, 2016)                           It shall be unlawful for any person to
(“[T]he Legislature intended that TCCWNA only target those                    sell, attempt to sell, or offer for sale any
vendors that engage in a deceptive practice and sought only                   merchandise at retail unless the total
to punish those vendors that in fact deceived the consumer,                   selling price of such merchandise is
causing harm to the consumer.”) Therefore, this Court must                    plainly marked by stamp, tag, label or
determine whether the Complaint sufficiently alleges that                     sign either affixed to the merchandise




               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             8
Case   1:20-cv-03053-RMB-AMD Document 16-20 Filed 07/13/20 Page 10 of 12 PageID: 315
Friest v. Luxottica Group S.p.A., Not Reported in Fed. Supp. (2016)
2016 WL 7668453

             or located at the point where the                      construed in harmony with ruling judicial interpretations of
             merchandise is offered for sale.                       comparable Federal antitrust statutes and to effectuate, insofar
                                                                    as practicable, a uniformity in the laws of those states which
                                                                    enact it.”) Therefore, “[t]o state a claim under either Section
N.J.S.A. § 56:8-2.5. However, the Third Circuit nonetheless         1 of the Sherman Act or the New Jersey Antitrust Act § 56:9–
reached the conclusion that providing a menu without                3, a complainant must allege that two or more entities formed
beverage prices was not actionable under the TCCWNA. Id.            a combination or conspiracy.” St. Clair v. Citizens Fin. Grp.,
at 136.                                                             340 Fed.Appx. 62, 65 (3d Cir. 2009) (first citing Twombly,
                                                                    550 U.S. at 548; then citing Patel v. Soriano, 848 A.2d 803,
Plaintiff's claim that Defendants advertised eye examinations       827 (N.J. Super. Ct. App. Div. 2004)). In addition, Plaintiff
but failed to provide notice that the examinations are              must have sufficiently alleged that through the combination
performed by independent optometrists is analogous to               or conspiracy, Defendants “produced anticompetitive effects
the plaintiff's claim in Watkins. N.J.A.C. § 13:33-7.1(f) is        within the relevant product and geographic markets; ... that
similar to the CFA provision at issue in Watkins insofar            the concerted actions were illegal; and ... that [Plaintiff]
as the regulation requires that if a defendant advertises its       was injured as a proximate result of the concerted action.”
services (or in Watkins, sells its products) the defendant          Mathews v. Lancaster Gen. Hosp., 87 F.3d 624, 639 (3d Cir.
must also provide other information: in this instance an            1996) (quoting Petruzzi's IGA Supermarkets, Inc. v. Darling–
independent optometrist notice, and in Watkins, beverage            Delaware Co., 998 F.2d 1224, 1229 (3d Cir.), cert. denied
prices. Moreover, as the defendant in Watkins was accused           sub nom. Moyer Packing Co. v. Petruzzi's IGA Supermarkets,
of failing to provide beverage prices, Defendants in this           Inc., 510 U.S. 994 (1993)) (internal quotation marks omitted).
matter are accused of failing to provide an independent             Finally, in order to sufficiently allege a combination or
optometrist notice. Such an omission is not actionable under        conspiracy in violation of the New Jersey Antitrust Act, the
the TCCWNA. Therefore, on this additional basis, Count IV           Complaint must allege an “unlawful arrangement between,
is dismissed.                                                       at minimum, two independent, self-interested economic
                                                                    entities.” Patel, 848 A.2d at 827 (citing Urdinaran v. Aarons,
                                                                    115 F.Supp.2d 484, 488 (D.N.J. 2000)); see also Am. Needle,
  C. Violation of the New Jersey Antitrust Act                      Inc. v. Nat'l Football League, 560 U.S. 183, 195 (2010) (“The
                                                                    relevant inquiry, therefore, is whether there is a ‘contract,
                i. Count V-N.J.S.A. § 56:9-3                        combination ... or conspiracy’ amongst ‘separate economic
                                                                    actors pursuing separate economic interests[.]’ ” (quoting
In Count V of the Complaint, Plaintiff alleges Defendants           Copperweld Corp. v. Indep. Tube Corp., 467 U.S. 752, 769
“acted in concert to restrict competition in New Jersey ...         (1984))).
by refusing to provide customers with their [PD] when they
purchase prescription eyewear at LensCrafters.” (Compl. ¶            *11 In light of these requirements, Defendants argue
88.) As a result, Plaintiff claims, Defendants violated N.J.S.A.    that Count V must be dismissed because, inter alia, the
§ 56:9-3 which provides:                                            Complaint does not allege a combination or conspiracy
                                                                    between independent, self-interest economic entities but,
                                                                    instead, alleges coordination between a parent corporation
             Every contract, combination in the                     and its subsidiaries. (Defs.' Br. Supp. at 32-34.) In response,
             form of trust or otherwise, or                         Plaintiff apparently concedes that Defendants are not distinct
             conspiracy in restraint of trade or                    entities which may conspire in violation of N.J.S.A. § 56:9-3.
             commerce, in this State, shall be                      (Pl.'s Br. Opp. at 31-33.) Yet, in an effort to salvage his claim,
             unlawful.                                              Plaintiff argues that the conspiracy alleged in the Complaint
                                                                    was between Defendants and independent optometrists. (Id.
                                                                    at 33.) However, this allegation is absent from the Complaint
                                                                    and Plaintiff may not amend his Complaint via his brief in
In construing Plaintiff's claim under this provision of the New
                                                                    opposition. See Com. of Pa. ex rel. Zimmerman v. PepsiCo,
Jersey Antitrust Act, this Court must look to the federal courts'
                                                                    Inc., 836 F.2d 173, 181 (3d Cir. 1988) (“[I]t is axiomatic that
interpretation of a similar provision in the Sherman Antitrust
                                                                    the complaint may not be amended by the briefs in opposition
Act, 15 U.S.C. § 1. See N.J.S.A. § 56:9-18 (“This act shall be


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                9
Case   1:20-cv-03053-RMB-AMD Document 16-20 Filed 07/13/20 Page 11 of 12 PageID: 316
Friest v. Luxottica Group S.p.A., Not Reported in Fed. Supp. (2016)
2016 WL 7668453

                                                                  Energy Res., Inc. v. Pennsylvania Power & Light Co., 113
to a motion to dismiss.” (quoting Car Carriers, Inc. v. Ford
                                                                  F.3d 405, 412–13 (3d Cir. 1997) (quoting Spectrum Sports,
Motor Co., 745 F.2d 1101, 1107 (7th Cir. 1984), cert. denied,
470 U.S. 1054 (1984) (internal quotation marks omitted))).        Inc. v. McQuillan, 506 U.S. 447, 456 (1993); then citing
Accordingly, Count V is dismissed for failure to sufficiently     Barr Lab., Inc. v. Abbott Lab., 978 F.2d 98, 112 (3d Cir.
state a claim.                                                    1992)). Although it is unclear where in the Complaint Plaintiff
                                                                  has alleged a monopoly claim, he now contends that the
                                                                  Complaint includes both a monopoly and an attempted
                                                                  monopoly claim. (Pl.'s Br. Opp. 43-49.) However, for the
               ii. Count VI-N.J.S.A. § 56:9-4                     reasons discussed below, Plaintiff has not sufficiently pled a
                                                                  violation of N.J.S.A. § 56:9-4 under either theory.
In Count VI of the Complaint, Plaintiff alleges Defendants
violated N.J.S.A. § 56:9-4 which provides:
                                                                  In order to state a claim for monopolization or attempted
                                                                  monopolization, respectively, the Complaint must contain
                                                                  sufficient factual allegations to plausibly assert Defendants
            It shall be unlawful for any person to                possess, or have a dangerous probability of achieving,
            monopolize, or attempt to monopolize,                 monopoly power in the relevant market. See St. Clair,
            or to combine or conspire with any                    340 Fed.Appx. at 65; Patel, 848 A.2d at 829–30. In
            person or persons, to monopolize trade                support of Count VI, Plaintiff has alleged Defendants operate
            or commerce in any relevant market                    over 7,000 retail stores “world-wide,” 2,433 locations in
            within this State.                                    the United States, and thirty in New Jersey. (Compl. ¶¶
                                                                  1, 98-99.) In addition, Plaintiff alleges “Luxottica's retail
                                                                  division is the number one optical retailer in the United
According to the Complaint, by refusing to disclose patients'     States....” (Compl. ¶ 99.) However, the Complaint fails to
PDs, Defendants have attempted to monopolize the New              discuss Defendants' market share in the relevant market,
Jersey prescription eyewear market. (Compl. ¶¶ 101-02.) The       “the strength of competition, probable development of the
elements necessary to plead such a claim are the same as those    industry, the barriers to entry, ... and the elasticity of consumer
required under Section 2 of the Sherman Antitrust Act:            demand.” See St. Clair, 340 Fed.Appx. at 65-66 (quoting
                                                                  Barr Labs., Inc, 978 F.2d at 112 (internal quotation marks
  To state a claim of monopolization in contravention of
                                                                  omitted)). In light of this dearth of factual allegations, the
  Section 2 of the Sherman Act and its analog, the New Jersey
                                                                  Complaint does not plausibly allege that Defendants possess,
  Antitrust Act § 56:9–4, a plaintiff must allege:
                                                                  or have a dangerous probability of achieving, monopoly
     ‘(1) the possession of monopoly power in the relevant        power in the relevant market. Accordingly, Count VI is
     market and (2) the willful acquisition or maintenance of     dismissed.
     that power as distinguished from growth or development
     as a consequence of a superior product, business
                                                                  V. CONCLUSION
     acumen, or historic accident.’
                                                                   *12 For the reasons set forth above, Defendants' Motion to
St. Clair, 340 Fed.Appx. at 65 (quoting Crossroads                Dismiss is GRANTED. Specifically, Count I is dismissed
Cogeneration Corp. v. Orange & Rockland Utils., Inc., 159         with prejudice and Counts II-VI are dismissed without
F.3d 129, 141 (3d Cir. 1998); then citing Patel, 848 A.2d         prejudice. An appropriate order follows.
at 829–30.) Moreover, “[t]o state a claim for attempted
monopolization, a plaintiff must allege ‘(1) that the defendant   All Citations
has engaged in predatory or anticompetitive conduct with
(2) a specific intent to monopolize and (3) a dangerous           Not Reported in Fed. Supp., 2016 WL 7668453
probability of achieving monopoly power.’ ” Schuylkill


Footnotes




               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              10
Case   1:20-cv-03053-RMB-AMD Document 16-20 Filed 07/13/20 Page 12 of 12 PageID: 317
Friest v. Luxottica Group S.p.A., Not Reported in Fed. Supp. (2016)
2016 WL 7668453

1     According to the Complaint, Defendant Luxottica Group S.p.A. is the parent company of Luxottica USA, LLC and
      LensCrafters. (Compl. ¶¶ 13, 15.) LensCrafters, in turn, is “the parent company of one or more of the other
      Defendants.” (Id. ¶ 15.)
2     Pupillary distance is “the measured distance between the patients [sic] pupils.” See NEW JERSEY STATE BOARD OF
      OPTOMETRISTS REGULAR SESSION MINUTES, December 21, 2011 (Dkt. No. 7-3).
3     Although the Complaint states that “Defendants” refused to provide Plaintiff with his PD, this Court assumes, for the
      purpose of this Opinion, that one of Defendant LensCrafters' employees refused to provide the PD measurement.
4     For simplicity, at times this Court uses the term “ophthalmic dispenser” to refer to both ophthalmic dispensers and
      ophthalmic technicians.
5     N.J.S.A.§ 52:17B-41.5 defines an ophthalmic dispenser as “[a] person ... who prepares and dispenses lenses, spectacles,
      eyeglasses or appurtenances thereto to the intended wearers thereof on written prescriptions from physicians or
      optometrists duly licensed to practice their profession, and in accordance with such prescriptions, interprets, measures,
      adapts, fits and adjusts such lenses, spectacles, eyeglasses or appurtenances thereto to the human face for the aid
      or correction of visual or ocular anomalies of the human eyes.” See also N.J.A.C. § 13:33-5.5 (defining “ophthalmic
      dispenser”).
6     N.J.S.A. § 52:17B-41.5 defines an ophthalmic technician as “[o]ne having a knowledge of optics and skilled in the
      technique of producing and reproducing ophthalmic lenses and kindred products, and mounting same to supporting
      materials.” See also N.J.A.C. § 13:33-5.6 (defining “ophthalmic technician”).
7     Defendants also argue for dismissal of Count II on the basis that because they are not required to disclose a patient's PD,
      the challenged advertisement does not violate N.J.A.C. § 13:33-7.1(a). Although it appears that Plaintiff did not respond
      to this argument, this Court does not dismiss Count II on this basis. Whether the advertisement is misleading, in violation
      of N.J.A.C. § 13:33-7.1(a), is a factual determination that this Court will not make on a motion to dismiss.
8     Although the Complaint alleges that the LensCrafters website “fails to clearly state that the optometrists who work out
      of LensCrafters in New Jersey are not independent optometrists,” this Court assumes, for purposes of this Opinion and
      based on other portions of the Complaint, Plaintiff did not intend to include the word “not” in the quoted sentence. (See
      Compl. ¶ 83 (emphasis added).)


End of Document                                              © 2020 Thomson Reuters. No claim to original U.S. Government Works.




              © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            11
